         Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 1 of 15




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    MELONY LUTZ,

                Plaintiff,

                v.                                                      Case No. 2:20-cv-2316-HLT-JPO

    BIG BLUE HEALTHCARE, INC., doing
    business as RIVERBEND POST-ACUTE
    REHABILITATION, et al.,

                Defendants.


                                      MEMORANDUM AND ORDER1

          Plaintiff Melony Lutz is the surviving niece of Barry Bradley, who was a resident at a care

facility, where he contracted and died of COVID-19. Plaintiff filed this wrongful-death action

against Defendants—the owners and operators of the care facility—alleging that they were

negligent in failing to protect against COVID-19 infections. Defendants removed this case from

state court where it was initially filed, arguing that the Public Readiness and Emergency

Preparedness Act, 42 U.S.C. § 247d-6d (“PREP Act”) provides for “complete preemption” and

presents a federal question, which would give this Court jurisdiction. In turn, Plaintiff moves for

remand, arguing that the allegations arise solely under state law and the PREP Act does not apply.




1
     This case is one of twelve related cases pending before this Court stemming from COVID-19 deaths at Riverbend
     Post-Acute Rehabilitation. Each of the twelve cases was removed from state court by Defendants, who then moved
     to dismiss. All Plaintiffs—relatives of those who died—have sought remand. Briefing on the motions to dismiss
     was stayed pending resolution of the motions for remand. The complaints, although varying slightly, all generally
     charge that Defendants’ negligence caused the deaths of the decedents. The motions and briefs are likewise
     substantively identical in each case and neither side raises any distinctions among the cases. The named defendants
     in each case are some combination of Big Blue Healthcare, Inc.; Little Blue Health Holdings, LLC; Ryan Leiker;
     The Ensign Group, Inc.; The Ensign Facility Services, Inc.; Golden Oaks Healthcare, Inc.; and Gateway
     Healthcare, Inc. Certain Defendants are named in each case, and others are only named in some. For purposes of
     this order, the Court refers to these Defendants collectively while acknowledging that their interests might not be
     aligned beyond this order.
       Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 2 of 15




        The Court agrees that the PREP Act’s provisions regarding the administration or use of

covered countermeasures are not applicable to the allegations in this case, which allege negligence

stemming from a failure to follow certain policies, procedures, and guidelines regarding COVID-

19. Accordingly, this Court lacks subject-matter jurisdiction and remands this case to state court.

I.      BACKGROUND

        Plaintiff, who is the surviving niece of Barry Bradley, filed this lawsuit in the Wyandotte

County District Court in Wyandotte County, Kansas. The petition alleges that Bradley was a

resident at Riverbend Post-Acute Rehabilitation, where he was exposed to and contracted COVID-

19, and which caused his death. Plaintiff sues Defendants for wrongful death.

        The petition alleges that Bradley was admitted to Riverbend in 2017 because he was

incapable of caring for himself. By March 13, 2020, Plaintiff alleges Riverbend knew of the risks

associated with COVID-19 and the importance of preventing its spread throughout the facility.

However, in late March, a Riverbend staff member began showing symptoms of COVID-19 and

was allowed to work while the staff member had a cough or fever, and without using personal

protective equipment. The staff member was tested on March 29, and the results came back

positive for COVID-19 on March 30. Despite this, Riverbend residents were still allowed to

congregate in common areas after March 29.

        By April 3, seventeen residents and two staff members at Riverbend had tested positive.

Bradley was diagnosed as COVID-19 positive in early April and died from COVID-19 on April

8. Plaintiff claims that Defendants breached their duty of care and were negligent and careless by

failing to:

              •   follow proper infection control protocols and guidelines;
              •   ensure workers were not working with COVID-19 symptoms;
              •   provide personal protective equipment to staff;
              •   separate those with symptoms from those without;




                                                 2
          Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 3 of 15




                •    adhere to social-distancing guidelines;
                •    respond to the presence of COVID-19 in the facility;
                •    timely request additional staff and assistance from public health entities;
                •    protect, supervise, and provide 24-hour care to Bradley;
                •    properly supervise and train staff;
                •    follow standing orders, instructions, and protocol regarding COVID-19; and
                •    provide adequate interventions.

Plaintiff alleges that this negligence by Defendants caused Bradley’s death.

           Defendants removed the case to federal court. Removal is based on federal-question

jurisdiction.2 Defendants contend that, under the PREP Act, the claims in this case are completely

preempted, which gives this Court subject-matter jurisdiction. Shortly after removal, Plaintiff filed

a motion to remand this case back to state court.

II.        STANDARD

           Under 28 U.S.C. § 1447(c), a district court must remand a case “[i]f at any time before

final judgment it appears that the district court lacks subject matter jurisdiction.” Federal courts

are courts of limited jurisdiction, so the presumption is one of no jurisdiction until an adequate

showing of jurisdiction is made. Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013). When

a party removes a case to federal court, the burden is on that party to establish that federal

jurisdiction exists. Id.; Christensen v. BNSF Ry. Co., 242 F. Supp. 3d 1186, 1189 (D. Kan. 2017).

“Doubtful cases must be resolved in favor of remand.” Thurkill v. The Menninger Clinic, Inc., 72

F. Supp. 2d 1232, 1234 (D. Kan. 1999).




2
      Diversity jurisdiction is not alleged.




                                                     3
       Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 4 of 15




III.   ANALYSIS

       A.       For purposes of federal-question jurisdiction, the general rule is that a
                plaintiff’s complaint dictates whether state or federal law is invoked.

       As noted above, Defendants removed this case to federal court citing federal-question

jurisdiction. In this case, it is generally undisputed that Plaintiff’s complaint does not—on its

face—assert a federal claim. Plaintiff alleges negligence under Kansas law. In the absence of

diversity, federal courts have jurisdiction over civil actions “arising under the Constitution, laws,

or treaties of the United States.” See 28 U.S.C. § 1331. Whether a claim “arises under” federal law

generally turns on the “well-pleaded” allegations of the complaint. Dutcher, 733 F.3d at 985;

Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1202 (10th Cir. 2012).

Federal-question jurisdiction exists only if the plaintiff’s claims are based on federal law. Devon

Energy Prod., 693 F.3d at 1202. By omitting federal-law claims from a complaint, a plaintiff can

effectively avoid removal. Id. Potential affirmative defenses are not considered, including defenses

based on preemption. Id.; Christensen, 242 F. Supp. 3d at 1190.

       Here, Plaintiff has alleged negligence under state law. Under the well-pleaded complaint

rule, then, there is no federal-question jurisdiction.

       B.       Remand is appropriate unless the doctrine of complete preemption justifies
                removal.

       Defendants argue that an exception or corollary to the well-pleaded complaint rule applies:

the doctrine of complete preemption. See Devon Energy Prod., 693 F.3d at 1204. “Complete

preemption is a rare doctrine” that has only been recognized in a handful of areas. Id. at 1204-05

(quoting Cmty. State Bank v. Strong, 651 F.3d 1241, 1260 n. 16 (11th Cir. 2011)). It is not to be

lightly invoked. Devon Energy Prod., 693 F.3d at 1205; Connolly v. Union Pac. R.R. Co., 453 F.

Supp. 2d 1104, 1109 (E.D. Mo. 2006) (“Courts have cautioned against an expansive application




                                                   4
      Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 5 of 15




of the exception . . . .”). Complete preemption is not so much a statement of the breadth of a

statute’s preemptive power, “but rather as a description of the specific situation in which a federal

law not only preempts a state law to some degree but also substitutes a federal cause of action for

the state cause of action, thereby manifesting Congress’s intent to permit removal.” Devon Energy

Prod., 693 F.3d at 1205 (quoting Schmeling v. NORDAM, 97 F.3d 1336, 1342 (10th Cir. 1996)).

       Importantly, “complete preemption” is not the same thing as “ordinary preemption.” See

Dutcher, 733 F.3d at 986. Complete preemption is a jurisdictional concept, while ordinary

preemption is a defense to liability. See Devon Energy Prod., 693 F.3d at 1203 n.4; Christensen,

242 F. Supp. 3d at 1190; see also Schmeling, 97 F.3d at 1342. Ordinary preemption, which can

take the form of express, conflict, or field preemption, is generally an affirmative defense that state

law has in some way been displaced by federal law. Devon Energy Prod., 693 F.3d at 1203 n.4.

But an ordinary-preemption defense does not make a complaint removable to federal court. See

Hansen v. Harper Excavating, Inc., 641 F.3d 1216, 1221 (10th Cir. 2011).

       By contrast, complete preemption is said to make what is ostensibly “a state-law claim

purely a creature of federal law, and thus removable from state to federal court from the outset.”

Id. (internal quotations and citations omitted). The distinction is important. “That is, a state cause

of action may not be viable because it is preempted by a federal law—but only if federal law

provides its own cause of action does the case raise a federal question that can be heard in federal

court.” Dutcher, 733 F.3d at 986; see also Caterpillar Inc. v. Williams, 482 U.S. 386, 398-99

(1987); Harris v. Pacificare Life & Health Ins. Co., 514 F. Supp. 2d 1280, 1290 (M.D. Ala. 2007)

(“[A] federal law may substantively displace state law under ordinary preemption but lack the

extraordinary force to create federal removal jurisdiction under the doctrine of complete

preemption.” (quoting Geddes v. Am. Airlines, Inc., 321 F.3d. 1349, 1353 (11th Cir. 2003))).




                                                  5
      Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 6 of 15




       In determining whether to apply the doctrine of complete preemption, the Court asks two

questions. Does a federal provision preempt the state law relied on by the plaintiff? And has

Congress created an exclusive federal cause of action meant to displace all state claims, such that

the claim is removable. Devon Energy Prod., 693 F.3d at 1205; see also Beneficial Nat. Bank v.

Anderson, 539 U.S. 1, 9 n.5 (2003) (stating that “the proper inquiry focuses on whether Congress

intended the federal cause of action to be exclusive rather than on whether Congress intended that

the cause of action be removable”).

       Importantly, and perhaps obviously, the claims at issue must fall within the scope of the

relevant federal statute for complete preemption to apply. See Beneficial Nat. Bank, 539 U.S. at 8

(“When the federal statute completely pre-empts the state-law cause of action, a claim which

comes within the scope of that cause of action, even if pleaded in terms of state law, is in reality

based on federal law.” (emphasis added)). Accordingly, to avoid remand, Defendants must first

show that Plaintiff’s allegations fall within the scope of the PREP Act.

               1.      The PREP Act applies to the administration or use of covered
                       countermeasures.

       The parties disagree on the scope of the PREP Act and whether it applies here. In

determining whether a statute applies, the first step is to look at its “plain and unambiguous

meaning.” Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). If the language is unambiguous,

the analysis stops. Id. “The plainness or ambiguity of statutory language is determined by reference

to the language itself, the specific context in which that language is used, and the broader context

of the statute as a whole.” Id. at 341.

       The PREP Act is invoked when the Secretary of the Department of Health and Human

Services (“HHS”) issues a declaration determining—for purposes of the PREP Act—that a disease

or other health condition constitutes a public health emergency. 42 U.S.C. § 247d-6d(b). If the




                                                 6
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 7 of 15




Secretary determines that such conditions exist, he or she “may make a declaration, through

publication in the Federal Register, recommending . . . the manufacture, testing, development,

distribution, administration, or use of one or more covered countermeasures, and stating that [42

U.S.C. § 247d-6d(a)] is in effect with respect to the activities so recommended.” Id. The Secretary

has issued such a declaration regarding the COVID-19 pandemic. See Declaration Under the

Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against

COVID-19, 85 Fed. Reg. 15,198 (Mar. 10, 2020) (“Declaration”).3

         Once the Secretary has issued a declaration, the PREP Act provides sweeping immunity

for certain claims against certain covered individuals: “a covered person4 shall be immune from

suit and liability under Federal and State law with respect to all claims for loss caused by, arising

out of, relating to, or resulting from the administration to or the use by an individual of a covered

countermeasure . . . .” 42 U.S.C. § 247d-6d(a)(1). This immunity is broad. It

                   applies to any claim for loss that has a causal relationship with the
                   administration to or use by an individual of a covered
                   countermeasure, including a causal relationship with the design,
                   development, clinical testing or investigation, manufacture,
                   labeling, distribution, formulation, packaging, marketing,
                   promotion, sale, purchase, donation, dispensing, prescribing,
                   administration, licensing, or use of such countermeasure.

Id. at § 247d-6d(a)(2)(B) (emphasis added).




3
    The Declaration has been amended at least twice. See 85 Fed. Reg. 21,012 (Apr. 10, 2020); 85 Fed. Reg. 35,100
    (June 4, 2020).
4
    Who constitutes a covered person is further defined in the PREP Act, and certain additional requirements may
    apply based on the type of “covered person” at issue. See, e.g., 42 U.S.C. § 247d-6d(a)(3)(C), (i)(2). Here, however,
    the parties don’t meaningfully dispute that Defendants are covered persons, nor do they argue that the analysis
    turns on any distinction based on that definition.




                                                           7
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 8 of 15




         A “covered countermeasure” under the PREP Act is, simplified, a drug, biological product,

or device that is a “qualified pandemic or epidemic product”5 or a “security countermeasure,”6 or

is authorized for emergency use under the Federal Food, Drug, and Cosmetic Act. Id. at § 247d-

6d(i)(1). It also includes a “respiratory protective device that is approved by the National Institute

for Occupational Safety and Health.” Id. The COVID-19 Declaration more specifically defines

covered countermeasures as “any antiviral, any other drug, any biologic, any diagnostic, any other

device, or any vaccine, used to treat, diagnose, cure, prevent, or mitigate COVID-19 . . . or any

device used in the administration of any such product, and all components and constituent

materials of any such product.” Declaration, 85 Fed. Reg. at 15,202.

         “Administration” and “use” are not defined in the PREP Act itself. But the Secretary’s

Declaration states that “administration” of covered countermeasures “means physical provision of

the countermeasures to recipients, or activities and decisions directly relating to public and private

delivery, distribution and dispensing of the countermeasures to recipients, management and

operation of countermeasure programs, or management and operation of locations for purpose of

distributing and dispensing countermeasures.” Id.

         There are two exceptions to the PREP Act’s immunity provision. The PREP Act permits

“an exclusive Federal cause of action against a covered person for death or serious physical injury

proximately caused by willful misconduct . . . .” 42 U.S.C. § 247d-6d(d)(1). Such actions must “be

filed and maintained only in the United States District Court for the District of Columbia.” Id. at

§ 247d-6d(e)(1).7 For injuries not involving willful misconduct, the PREP Act establishes a



5
    A “qualified pandemic or epidemic product” is defined at 42 U.S.C. § 247d-6d(i)(7).
6
    A “security countermeasure” is defined at 42 U.S.C. § 247d-6b(c)(1)(B).
7
    Additional substantive and procedural requirements govern willful-misconduct claims. 42 U.S.C. § 247d-6d(c),
    (e).




                                                         8
      Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 9 of 15




“Covered Countermeasure Process Fund,” which provides “compensation to eligible individuals

for covered injuries directly caused by the administration or use of a covered countermeasure

pursuant to such declaration.” 42 U.S.C. § 247d-6e(a). That fund is funded by Congressional

appropriation. Id. No federal or state court has jurisdiction to review award decisions by the fund.

Id. at § 247d-6e(b)(5)(C).

       The PREP Act preempts state laws that create different standards regarding covered

countermeasures:

               During the effective period of a declaration under subsection (b), or
               at any time with respect to conduct undertaken in accordance with
               such declaration, no State or political subdivision of a State may
               establish, enforce, or continue in effect with respect to a covered
               countermeasure any provision of law or legal requirement that—

               (A) is different from, or is in conflict with, any requirement
               applicable under this section; and

               (B) relates to the design, development, clinical testing or
               investigation, formulation, manufacture, distribution, sale, donation,
               purchase, marketing, promotion, packaging, labeling, licensing, use,
               any other aspect of safety or efficacy, or the prescribing, dispensing,
               or administration by qualified persons of the covered
               countermeasure, or to any matter included in a requirement
               applicable to the covered countermeasure under this section or any
               other provision of this chapter, or under the Federal Food, Drug, and
               Cosmetic Act.

42 U.S.C. § 247d-6d(b)(8).

       In sum, the PREP Act creates immunity for all claims of loss causally connected to the

administration or use of covered countermeasures, which are certain drugs, biological products, or

devices. Exceptions to immunity exist for claims of willful misconduct but suit must be brought

in the United States District Court for the District of Columbia. All other claims for injuries

“directly caused by the administration or use of a covered countermeasure” must be pursued




                                                 9
     Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 10 of 15




through the Covered Countermeasure Process Fund. State laws that differ or conflict regarding the

administration or use of covered countermeasures are preempted.

               2.      Plaintiff’s claim of loss is not causally connected or related to the
                       administration or use of covered countermeasures.

       As explained above, the first step in determining whether this Court has jurisdiction is

determining whether Plaintiff’s allegations fall within the purview of the PREP Act. Because

Defendants are advocating for federal jurisdiction, it is their burden to show that, first, the PREP

Act applies to Plaintiff’s allegations, and second, that complete preemption would apply to the

PREP Act. See Dutcher, 733 F.3d at 985-86. The Court finds that Defendants have failed to carry

their burden on the first issue; accordingly, it need not address the second issue.

       Plaintiff’s complaint is admittedly broadly written, as most complaints are. But drilled

down, Plaintiff alleges that the decedent died of COVID-19 because Defendants failed to take

preventative measures to stop the entry and spread of COVID-19 within the facility. Plaintiff

contends that Defendants’ failure to take those precautions led to the decedent contracting and

dying of COVID-19. But nowhere in the complaint does Plaintiff suggest that the decedent’s death

was causally connected to the administration or use of any drug, biological product, or device (i.e.

a covered countermeasures). The claim seems to be precisely the opposite: that inaction rather than

action caused the death.

       There is very limited caselaw on the applicability of the PREP Act. Very recently, the

District of New Jersey remanded a similar group of cases to state court. Like here, those cases

involved allegations that residents at a care facility contracted COVID-19 because of the

defendants’ failure to exercise due care. The allegations included the failure to observe a variety

of safety and infection-prevention protocols. Estate of Maglioli, et al. v. Andover Subacute

Rehabilitation Ctr., 2020 WL 4671091, at *1-*2 (D.N.J. 2020). The plaintiffs sued in state court




                                                 10
       Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 11 of 15




for negligence, and the defendants removed the case to federal court. Id. The court, on the

plaintiffs’ motions to remand, compared the allegations to the PREP Act and found the PREP Act

inapplicable. Id. at *9-*10. Specifically, the court concluded that a malpractice claim about

countermeasures that were not used “would not be preempted by the PREP Act, which is designed

to protect those who employ countermeasures, not those who decline to employ them.” Id. at *9.

         In an earlier case evaluating the PREP Act in the context of the H1N1 influenza pandemic,

a New York state court likewise concluded that the PREP Act does not apply to inaction. In

Casabianca v. Mount Sinai Medical Center, the decedent had been hospitalized for a medical

procedure but was not given the H1N1 influenza vaccine. He was later exposed to H1N1 and died.

His family sued the hospital for medical malpractice and wrongful death. Casabianca v. Mount

Sinai Med. Ctr., 2014 WL 10413521, at *1 (N.Y. Sup. 2014).8 The defendants sought protection

under the PREP Act. The court noted that immunity under the PREP Act is limited to claims

“resulting from the administration . . . or use” of a covered countermeasure, and that non-

administration is not addressed, noting that “[n]othing is spoken of regarding a decision not to use

the vaccine or of a failure to use it.” Id. at *3-*4.

         Parker v. St. Lawrence County Public Health Department involved the administration of a

vaccine to a child without parental consent. Parker v. St. Lawrence Cty. Pub. Health Dept., 102

A.D.3d 140, 141 (N.Y. App. Div. 2012). The court applied the PREP Act and conclude the

plaintiff’s claim was preempted. Id. at 143-44.9 Defendants argue that Parker necessarily involved

a claim of inaction because it centered on the failure to obtain consent before a vaccine was




8
    The Casabianca decision appears to be a trial order or slip opinion. The Westlaw cite is used for ease of reference.
9
    The Court notes that the question in Parker was whether the PREP Act preempted (as in, provided a defense to)
    the type of state-law claims asserted, not whether the PREP Act covers inaction. Compete preemption (as a
    jurisdictional rule) was not at issue.




                                                          11
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 12 of 15




administered. But in Parker, it was undisputed that the vaccine was administered to the child.

There was no question that the claim of loss—administration of a vaccine without consent—was

“caused by, [arose] out of, relat[ed] to, or result[ed] from the administration to . . . an individual

of a covered countermeasure.” See id. at 143; see also 42 U.S.C. § 247d-6d(a)(1). The same cannot

be said here.10 Read together, Maglioli, Casabianca, and Parker support the conclusion that the

PREP Act applies to action, not inaction.

          Defendants generally argue that Plaintiff’s allegations fall within the scope of the PREP

Act. But in doing so, they generally just re-write Plaintiff’s allegations using the language of the

PREP Act—language never actually used in Plaintiff’s complaint. They also argue that allegations

that the facility failed to provide adequate protections invokes all devices and other interventions

that the facility did use.11 But the complaint says almost nothing about any interventions—drugs,

devices, etc.—that were used, and there are no allegations that the administration or use of any of

those things caused the death of the decedent. Again, the allegations are the opposite—that

Defendants’ failure to act caused the decedent’s death. To the extent Defendants want to argue that

the PREP Act applies, they must do so based on the complaint as it is—not as Defendants would

prefer it to be. Caterpillar, 482 U.S. at 396-97 (noting that a defendant cannot ignore the

allegations in the complaint and argue “that there are different facts [Plaintiff] might have alleged

that would have constituted a federal claim” so that it can “justify removal on the basis of facts not

alleged in the complaint”).




10
     Defendants argue that the declarations at issue in Casabianca and Parker addressed the administration of the H1N1
     influenza vaccine and were narrower than the declaration for the COVID-19 pandemic. While that may be true, it
     does not change the fact that Plaintiff’s allegations are not based on the administration or use of any
     countermeasures, even as defined under the COVID-19 declaration.
11
     Defendants’ brief lists various countermeasures they contend were used in the facility. But none of that is factually
     supported. Even it if was, the complaint is what governs at this stage.




                                                            12
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 13 of 15




          Defendants also argue that Plaintiff interprets the PREP Act too narrowly in several ways.

First, they argue that the PREP Act does not only apply to injuries “caused” by the administration

or use of a covered countermeasure, but also to injuries “arising out of, relating to, or resulting

from” their administration or use. See 42 U.S.C. § 247d-6d(a)(1). That is a correct statement of the

PREP Act. But Defendants fail to meaningfully connect this to any allegation in Plaintiff’s

complaint. Again, Plaintiff’s case is premised on inaction. There is no clear allegation that any

injury or claim of loss was caused by the administration or use of any covered countermeasure, let

alone that the loss arose out of, related to, or resulted from the same.

          Second, Defendants argue that “administration or use” is not only defined as the “physical

provision” of countermeasures. Defendants are correct that “administration” also covers “activities

and decisions directly relating to public and private delivery, distribution and dispensing of the

countermeasures to recipients” and the “management and operation of countermeasure programs,

or management and operation of locations for purpose of distributing and dispensing

countermeasures.” Declaration, 85 Fed. Reg. at 15,202. Relying on this definition, Defendant

claims that Plaintiff’s allegations are “inextricably intertwined” with Defendants’ management and

operation of its facility, which must have involved the use of covered countermeasures. But

Defendants’ parsing of Plaintiff’s allegations on this point is not persuasive.12 Suffice it to say that

the Court is not convinced that a facility using covered countermeasures somewhere in the facility


12
     For example, Plaintiff alleges that Defendants should have known the importance of monitoring staff and residents
     for COVID-19. Defendants argue this somehow invokes the use of thermometers and pulse oximeters. But the use
     of thermometers or pulse oximeters—even assuming those are covered countermeasures—are not factual
     allegations in this case, and Defendants cannot establish applicability of the PREP Act by merely assuming those
     facts into existence. Regarding Plaintiff’s allegation that Defendants failed to provide staff with “proper” personal
     protective equipment (“PPE”) or provide “adequate” interventions, Defendants contend this could apply to both
     nonuse of these things, but also inadequate or ineffective use. The Court disagrees that these vague statements
     clearly assert a claim based on the use or administration of covered countermeasures. Further, although certain
     statements in the complaint do suggest that some covered countermeasures were used, like diagnostic tests,
     Plaintiff does not tie the claim of loss to the administration or use of those tests. In other words, while the decedent
     was tested for COVID-19, no deaths are alleged to be causally related to the administration or use of that test.




                                                             13
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 14 of 15




is sufficient to invoke the PREP Act as to all claims that arise in that facility. The PREP Act still

requires a causal connection between the injury and the use or administration of covered

countermeasures, and that link is not present under Defendants’ interpretation.13

          Third Defendants argue that the immunity provision of the PREP Act covers “the

administration to or use by an individual of a covered countermeasure,” which means that it need

not be the decedent who received the countermeasure, so long as there was administration of a

countermeasure to someone. Again, Defendants correctly recite the language of the PREP Act but

ignore the causation language. Plaintiff’s complaint does not allege that the administration or use

of a countermeasure to someone else somehow caused the decedent’s death.

          Fourth, Defendants argue that Plaintiff interprets the definition of “covered

countermeasures” too narrowly, and that it extends beyond drugs to biological products, devices,

and respiratory protective devices. Again, this is correct. See 42 U.S.C. § 247d-6d(i)(1). But again,

Defendants fail to point to any claim in the complaint where Plaintiff alleges that the administration

or use of any of these things caused the decedent’s death.

          Fifth, Defendants argue that Plaintiff’s interpretation of the PREP Act does not comport

with Congress’s intent to provide broad immunity. But Congress’s intent to provide broad

immunity for the claims covered by the PREP Act does not mean that the PREP Act covers the

claims here. Indeed, if Congress intended the PREP Act to apply as broadly as Defendants

advocate, it certainly could have written it to clearly apply to inaction as much as action. Instead,

the PREP Act addresses the administration or use of covered countermeasures. There is simply no



13
     The Declaration supports this conclusion. In discussing the definition of “administration,” it clarifies that “a
     liability claim alleging an injury occurring at the site that was not directly related to the countermeasure activities
     is not covered, such as a slip and fall with no direct connection to the countermeasure’s administration or use. In
     each case, whether immunity is applicable will depend on the particular facts and circumstances.” Declaration, 85
     Fed. Reg. at 15,200.




                                                             14
        Case 2:20-cv-02316-HLT-JPO Document 29 Filed 08/19/20 Page 15 of 15




room to read it as equally applicable to the non-administration or non-use of covered

countermeasures. See Estate of Maglioli, 2020 WL 4671091, at *9 (finding that “the PREP Act . .

. is designed to protect those who employ countermeasures, not those who decline to employ

them”).

          Accordingly, the Court finds the PREP Act inapplicable.14 Because the PREP Act does not

apply, it cannot be used to establish federal question jurisdiction under the doctrine of complete

preemption. Remand is appropriate.

          IV.       CONCLUSION

          THE COURT THEREFORE ORDERS that Plaintiff’s Motion for Remand (Doc. 20) is

GRANTED. This case is REMANDED to the District Court of Wyandotte County, Kansas. The

Court directs the Clerk of Court to take all necessary steps to effectuate this remand.

          THE COURT FURTHER ORDERS that Defendants’ Motion for Hearing (Doc. 28) is

DENIED.

          IT IS SO ORDERED.

          Dated: August 19, 2020                                   /s/ Holly L. Teeter
                                                                   HOLLY L. TEETER
                                                                   UNITED STATES DISTRICT JUDGE




14
     Defendants contend that, if the Court accepts Plaintiff’s argument that the PREP Act does not apply, Plaintiff
     should be judicially estopped from arguing in the future any theory of liability that involves the use of covered
     countermeasures. The Court declines to make any ruling on this issue. The dispute currently before the Court is
     whether it has subject-matter jurisdiction over Plaintiff’s case, as it is currently pleaded, based on the applicability
     of the PREP Act. To the extent Plaintiff’s claims evolve, the applicability of the PREP Act could certainly be
     revisited.




                                                             15
